
	

115 S2840 IS: Department of Defense Training Ranges Strategic Planning Improvement Act of 2018
U.S. Senate
2018-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2840
		IN THE SENATE OF THE UNITED STATES
		
			May 15, 2018
			Mr. Rounds introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To require a strategic plan to improve capabilities of Department of Defense training ranges and
			 installations.
	
	
		1.Short title
 This Act may be cited as the Department of Defense Training Ranges Strategic Planning Improvement Act of 2018.
		2.Strategic plan to improve capabilities of Department of Defense training ranges and installations
 (a)Plan requiredThe Secretary of Defense shall develop and implement a comprehensive strategic plan to identify and address deficits in the capabilities of Department of Defense training ranges to support current and anticipated readiness requirements to execute the National Defense Strategy (NDS).
 (b)EvaluationAs part of the preparation of the strategic plan, the Secretary shall conduct an evaluation of the following:
 (1)The adequacy of current training range resources. (2)The adequacy of current training enablers to meet current and anticipated demands of the Armed Forces.
 (c)ElementsThe strategic plan shall include the following: (1)Proposals to enhance the capabilities of training ranges to address any limitations or constraints on current Department resources, including any climatically induced impacts or shortfalls.
 (2)Goals and milestones for tracking actions under the plan and measuring progress in carrying out such actions.
 (3)Projected funding requirements for implementing actions under the plan. (d)Development and implementationThe Under Secretary of Defense for Acquisitions and Sustainment, as the principal staff assistant to the Secretary on installation management, shall have lead responsibility for developing and overseeing implementation of the strategic plan and for coordination of the discharge of the plan by components of the Department.
 (e)Report on implementationNot later than April 1, 2020, the Secretary shall, through the Under Secretary of Defense for Acquisition and Sustainment, submit to Congress a report on the progress made in implementing this section, including the following:
 (1)A description of the strategic plan. (2)A description of the results of the evaluation conducted under subsection (b).
 (3)Such recommendations as the Secretary considers appropriate with respect to improvements of the capabilities of training ranges and enablers.
				(f)Progress reports
 Not later than April 1, 2019, and annually thereafter for 3 years, the Secretary shall, through the Under Secretary, submit to Congress a report setting forth the following:
 (1)A description of the progress made during the preceding fiscal year in implementing the strategic plan.
 (2)A description of any additional actions taken, or to be taken, to address limitations and constraints on training ranges and enablers.
 (3)Assessments of individual training ranges addressing the evaluation conducted under subsection (b).
 (g)Additional report elementEach report under subsections (e) and (f) shall also include a list of significant modifications to training range inventory, such as range closures or expansions, during the preceding fiscal year, including any limitations or impacts due to climatic conditions.
			
